Citation Nr: 1043686	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-25 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure or as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In April 2009 and March 2010, the Board remanded the Veteran's 
claims.  The Appeals Management Center (AMC) continued the 
previous denial of the claims in December 2009 and August 2010 
supplemental statements of the case (SSOC).  Accordingly, the 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The issue of entitlement to service connection for hypertension, 
to include as due to herbicide exposure or as secondary to 
service-connected diabetes mellitus, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss disability and his military 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
bilateral hearing loss disability.  In the interest of clarity, 
the Board will discuss certain preliminary matters.  The issue on 
appeal will then be analyzed and a decision rendered.

Stegall concerns

In April 2009 and March 2010, the Board remanded this claim and 
ordered the agency of original jurisdiction (AOJ) or the AMC to 
obtain all pertinent VA treatment records and associate them with 
the Veteran's claims folder as well as schedule the Veteran for a 
VA audiological examination.  The Veteran's claim was then to be 
readjudicated.  

Pursuant to the Board's remand instructions, treatment records 
from the Birmingham, Alabama VA Medical Center were obtained and 
associated with the Veteran's claims folder.  Additionally, the 
Veteran underwent VA audiological examinations in July 2009 and 
March 2010, reports of which have been associated with his claims 
folder.  The Veteran's claim was subsequently readjudicated via 
December 2009 and August 2010 SSOC's.  

In light of the foregoing, the Board concludes that the prior 
remand instructions have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in May 2005, and notice with respect to the effective-date 
element of the claim, by a letter mailed in March 2006.  Although 
the March 2006 letter pertaining to the effective-date element of 
the claim was provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been prejudiced 
by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency and 
the AMC readjudicated the Veteran's claim in February 2008, 
November 2008, December 2009, and August 2010 SSOC's.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA treatment records.  

In general, VA's duty to assist includes obtaining records from 
the Social Security Administration (SSA).  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that 
in March 2010, the AMC attempted to obtain the Veteran's SSA 
records.  In a subsequent March 2010 report, SSA informed VA that 
it did not have any of the requested records for the Veteran 
because no medical records were obtained when the Veteran filed 
for disability benefits.  Based upon this record, the Board finds 
that additional attempts to obtain these records, if any, would 
be futile.

The Veteran was afforded a VA audiological examination in March 
2010.  The examination report reflects that the examiner 
interviewed and examined the Veteran, reviewed his claims folder, 
reviewed his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the March 2010 VA audiological examination report 
is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his April 2007 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision as to the issue 
of entitlement to service connection for a bilateral hearing loss 
disability.

Service connection for a Bilateral Hearing Loss Disability

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010). 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for a 
bilateral hearing loss disability, which he contends is due to 
his military service.  See, e.g., the Veteran's notice of 
disagreement dated November 2005.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is 
currently diagnosed with a bilateral hearing loss disability.  
See, e.g., the March 2010 VA audiological examination report.  
Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of a bilateral hearing loss 
disability.  Audiological testing conducted upon the Veteran's 
separation from service in October 1968 demonstrated normal 
hearing.  Further, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-year 
presumptive period after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).  Indeed, the first documented 
complaint of hearing loss was in August 2004.  See a VA treatment 
record dated in August 2004.  

With respect to in-service injury, the Veteran asserts that he 
was routinely exposed to excessive noise trauma while working as 
an aircraft repairman, which involved noise exposure from 
helicopters.  See a September 2005 VA examination report. During 
the adjudication of a previous claim [which is not on appeal 
before the Board], the RO concluded that the Veteran did in fact 
experience in-service noise exposure based on the Veteran's 
military occupational specialty as an aircraft repairman.  For 
the purposes of this decision, the Board will also assume that 
the Veteran experienced noise exposure during service.  This is 
sufficient to satisfy Hickson element (2), in-service injury.   

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence demonstrates that the Veteran's currently 
diagnosed bilateral hearing loss disability is unrelated to his 
in-service noise exposure.  

Specifically, the March 2010 VA examiner considered the Veteran's 
military noise exposure without the use of ear protection.  
Despite the Veteran's in-service noise exposure, the audiologist 
concluded that "noise exposure from the military did not cause 
hearing loss."  The audiologist's rationale for his conclusion 
was based on a review of the Veteran's service treatment records, 
in particular the enlistment and separation evaluations, which he 
determined did not constitute a significant change (no standard 
threshold shift).     

The March 2010 VA audiological examination report appears to have 
been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Additionally, the March 2010 VA examiner's opinion appears to be 
consistent with the Veteran's medical history, which is absent 
any symptomatology of a bilateral hearing loss disability for 
several years after service.  Further, in rendering the opinion, 
the VA examiner specifically considered the exit service 
examination which was within normal limits, and indicated that 
the in-service exposure to noise did not constitute a significant 
shift.   

The Veteran has not submitted a medical opinion to contradict the 
VA examiner's opinion.  As was explained in the VCAA section 
above, the Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
the claimant's responsibility to support a claim for VA 
benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including difficulty 
hearing), has presented no clinical evidence of a nexus between 
his bilateral hearing loss disability and his military service.   
The Board finds that the Veteran as a lay person is not competent 
to associate any of his claimed symptoms to acoustic trauma 
during service.  That is, the Veteran is not competent to opine 
on matters such as the etiology of his current bilateral hearing 
loss disability.  Such opinion requires specific medical training 
and is beyond the competency of the Veteran or any other lay 
person.  In the absence of evidence indicating that the Veteran 
has the medical training to render medical opinions, the Board 
must find that his contention with regard to a medical nexus 
between his bilateral hearing loss disability and his military 
service to be of no probative value.  See also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  The Board notes that the Veteran appears to be 
contending that he has had a bilateral hearing loss disability 
continually since service.  However, the first postservice 
evidence of complaint of, or treatment for, a bilateral hearing 
loss disability is dated in August 2004.  See a VA treatment 
record dated in August 2004.  This was more than thirty-five 
years after the Veteran left service in November 1968. 

While the Veteran is competent to report hearing loss over the 
years since service, the Board notes that a hearing loss 
disability was not indicated at the time of his service 
discharge.  As such, his November 1968 separation examination 
from service contradicts any current assertion that his current 
bilateral hearing loss disability was manifested during service.  
There is no competent medical evidence that the Veteran 
complained of or was treated for a bilateral hearing loss 
disability for many years after his separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
the claimed condition].  The Board accordingly places no 
probative value on the assertions of the Veteran that there has 
been a continuity of symptomatology dating to service.  
Therefore, continuity of symptomatology after service is not 
demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.


REMAND

For reasons expressed immediately below, the Board finds that the 
issue of entitlement to service connection for hypertension, to 
include as due to herbicide exposure or as secondary to service-
connected diabetes mellitus, must be remanded for additional 
evidentiary development.  

In general, in order to establish service connection for a 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to the first element-current disability, in June 2001, the 
Veteran presented to a VA medical facility with subjective 
complaints of lightheadedness.  The impression was diabetes 
mellitus and dehydration.  Approximately one month later, in July 
2001, the Veteran was diagnosed as having hypertension.  

With respect to Hickson element (2)-including in-service disease 
in particular, the Board notes that the service treatment records 
are negative for complaints of, treatment for, or findings of 
hypertension.  In fact, the service separation examination is 
absent any evidence of hypertension.  Additionally, there is no 
evidence that hypertension was manifested within the one year 
presumptive period after service found in 38 C.F.R. § 3.309(a) 
(2010).  Indeed, as previously noted herein, the first competent 
evidence of hypertension is dated in July 2001, more than 
thirty years after the Veteran's discharge from active duty.  

Concerning in-service injury, the Board concedes the Veteran's 
in-service exposure to Agent Orange.  Of particular importance in 
this regard is the fact that service personnel records confirm 
the Veteran's service in the Republic of Vietnam between June 
1967 and May 1968.  His exposure to herbicides is, therefore, 
presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2010), certain diseases may be 
presumed to be related to exposure to herbicides; hypertension is 
not one of the listed diseases.  On August 31, 2010, the 
Secretary of VA published a final rule in the Federal Register 
amending 38 C.F.R. § 3.309(e) to add, in part, ischemic heart 
disease as a presumptive condition.  See 75 Fed. Reg. 53,202.  
Because ischemic heart disease refers only to heart disease, 
hypertension was not included.  Therefore, hypertension may not 
be presumed to be related to herbicide exposure.  However, 
service connection based on direct causation may still be 
established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

With respect to Hickson element (3), medical nexus, the Veteran 
was afforded a VA C&P examination in February 2005 in connection 
with the current claim.  The examiner diagnosed the Veteran as 
having hypertension "with no known associated diseases at the 
present time."  The examiner further stated that the Veteran's 
hypertension "is highly correlated with the herbicide that he 
came in contact with while serving in the Republic of Vietnam 
from 1967 to 1968."  However, the Board notes that the examiner 
neither cited to specific evidence of record nor provided a 
rationale to support this conclusion.  See Hernandez- Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the health 
care provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].

The Board adds that the remainder of the medical evidence 
currently associated with the Veteran's VA claims folder is 
absent an opinion as to a possible causal relationship between 
the Veteran's hypertension and his in-service herbicide exposure.

In light of the foregoing, the Board is of the opinion that a 
clarifying VA examination would be probative in ascertaining 
whether the Veteran's hypertension is related to his in-service 
herbicide exposure or is otherwise related to his military 
service.  See Charles v. Principi, 16 Vet. App.  370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (holding a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim). 

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature, 
extent, and etiology of his hypertension.  
The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that the 
Veteran's hypertension is related to his 
military service, including his conceded 
in-service exposure to herbicides.  A 
complete rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.	Thereafter, readjudicate the issue of 
entitlement to service connection for 
hypertension, to include as due to 
herbicide exposure or as secondary to 
service-connected diabetes mellitus.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


